DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim set and remarks filed 12/17/2020 are persuasive in reiterating that the intravaginal ring for delivery of a bioactive agent to a vaginal environment, said intravaginal ring comprising: said bioactive agent in a form that is delivered by the intravaginal ring to the vaginal environment when the intravaginal ring is installed in a vaginal locus; and an indicator agent incorporated in and/or on a material of the intravaginal ring so that which in interaction of said intravaginal ring with fluid in the vaginal environment, the indicator agent is contacted with the fluid to produce a detectable change in the intravaginal ring other than temperature, the detectable change being indicative of duration of contact of 
The prior art references under 35 U.S.C. § 103(a) over Malcolm et al. (US 20120093911 A1) hereinafter Malcolm in view of Kiser et al. (US 20140209100 Al) hereinafter Kiser, Karapasha et al. (US 20120259167 Al) hereinafter Karapasha, and Chan et al. (US 20150050196 Al) hereinafter Chan neither individually nor in combination, provide a rationale to disclose or make obvious each of the limitations as claimed in the intravaginal ring comprising the indicator agent that produces a detectable change being indicative of duration of contact of the intravaginal ring with the vaginal environment, as a result of said interaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 25-47 are directed to an allowable product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-18, 19, 270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/QUANGLONG N TRUONG/          Examiner, Art Unit 1615            

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615